Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the penetrating component simultaneously penetrating and encapsulating the inner layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear how the penetrating component may simultaneously penetrate and encapsulate the inner layer.
	Regarding claim 11, the differentiation between the top layer/top surface and bottom layer/bottom surface are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allard US 2018/0160630.

Regarding claim 1, Allard teaches a barrier for limiting unwanted plant growth comprising: an inner layer; and a penetrating component penetrating the inner layer forming a top layer and a bottom layer encapsulating the inner layer (the layers shown in at least figures 1-4 and summarized in the abstract and described throughout); and wherein the barrier is biodegradable (described in paragraph 0031);
but does not specify the inner layer specifically comprising hemp burlap.
Allard; however, does describe such material as an option (paragraph 0047). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such material within the inner layer, in order to meet growing requirements/preferences of particular plants, etc.; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 2, Allard teaches the barrier of claim 1, wherein the inner layer comprises a plurality of apertures penetrating the inner layer (being inherent to those with ordinary skill in the art given the taught types of materials previously described).

Regarding claim 3, Allard teaches the barrier of claim 1, wherein the penetrating component comprises a plurality of fibers (as previously described where hemp/burlap are known types of fibers).

Regarding claim 4, Allard teaches the barrier of claim 3, wherein the plurality of fibers are hemp fibers (as previously described).

Regarding claim 5, Allard teaches the barrier of claim 3, but does not specify wherein each of the plurality of fibers are up to two inches in length.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such lengths, in order to meet growing requirements/preferences of particular plants, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 9, Allard teaches the barrier of claim 1, but does not specify wherein the inner layer is thinner than the top layer and the bottom layer.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such combination of thicknesses, in order to meet growing support necessary for various type of plants. Furthermore, applicant describes different combinations of thicknesses; therefore, it appears this requirement is not critical.

Regarding claim 10, Allard teaches the barrier of claim 1, wherein the top layer and the bottom layer are both thicker than the inner layer (see claim 9 rejection).

Claim(s) 6, 8, 11-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allard in view of Haley US 5,524,423.

Regarding claim 6, Allard teaches the barrier of claim 1 but does not teach further comprising a plurality of spikes extending from a bottom surface of the barrier.
Haley; however, does teach such types of spikes (18 figures 4-5). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such spikes, in order to ensure intended placement of the barrier, etc.

Regarding claim 8, the references teach the barrier of claim 6, wherein Haley further teaches the plurality of spikes are positioned adjacent to a perimeter of the barrier (as shown in figure 1).

Regarding claim 11, the references teach a weed barrier for use in protecting crops comprising: an inner layer of hemp burlap; a penetrating component penetrating the inner layer forming a top layer and a bottom layer encapsulating the inner layer; a top surface; a bottom surface; and a plurality of spikes extending from the bottom surface (see previous rejections);
but do not specify at least 30µm in thickness.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a thicknesses, in order to meet growing support necessary for various type of plants, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 12, the references teach the weed barrier of claim 11, wherein the penetrating component comprises a plurality of hemp fibers (see previous rejections).

Regarding claim 16, the references teach the weed barrier of claim 11, wherein Allard further teaches the weed barrier is infused with a nutrient infusion (summarized in at least the abstract).

Regarding claim 17, the references teach the weed barrier of claim 16, but does not specify wherein the nutrient infusion is an infusion of at least one of ammonium nitrate, ammonium sulfate, ammonium phosphate, potassium chloride, potassium nitrate, potassium sulfate, or urea.
However, such materials are known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such materials, in order to meet particular growing preferences for various plants, etc.; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 18, the references teach the weed barrier of claim 11, wherein the weed barrier is configured as a flexible mat (taught by both references, Allard’s being a round mat).

Regarding claim 19, the references teach the weed barrier of claim 11, but do not specify wherein the weed barrier is infused with a carbonaceous material.
However, such materials are known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such materials, in order to meet particular growing preferences for various plants, etc.; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Claim(s) 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allard and Haley in view of Morrone US 2005/0178056.

Regarding claim 13, the references teach the weed barrier of claim 11, but do not specify wherein the penetrating component is needle punched through the inner layer.
Morrone; however, describes needle punched landscaping fabrics as old and well known (at least paragraph 0029). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such product-by-process, in order to meet particular manufacturing requirements; since even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Regarding claim 14, the references teach the weed barrier of claim 11, but do not specify wherein the weed barrier is infused with a bioingredient coating.
Morrone; however, describes fertilizer coating as old and well known (claim 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such coating, in order to efficiently grow the plants, etc.

Regarding claim 15, the references teach the weed barrier of claim 14, but does not specify wherein the bioingredient coating comprises a mixture of wood vinegar and peach leaves.
However, such materials are known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such materials, in order to meet particular growing preferences for various plants, etc.; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use.

Regarding claim 20, the references teach a method of limiting weed growth using a weed barrier comprising: obtaining a layer of hemp burlap; needle punching a plurality of hemp fibers through the layer of hemp burlap to form the weed barrier; cutting a plurality of holes in the weed barrier; securing the weed barrier to the ground to protect a crop from weeds and the ground from erosion (see previous rejections).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allard and Haley in view of Bigelow US 3,914,900.
Regarding claim 7, the references teach the barrier of claim 6, but do not specify wherein the plurality of spikes are biodegradable hemp spikes.
Bigelow; however, does teach biodegradable spikes (summarized in the abstract and shown in at least figure 2). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such spikes, in order to mitigate the extra step of cleaning up unwanted debris, etc., as taught by Bieglow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644